DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. (JP 2021-019331).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Knott et al. (U.S. 6,915,834).
Regarding claim 1, Knott et al. (hereinafter “Knott”) teaches a method for manufacturing a metal foam (“… produced as an integrally foamed metal body” Example at Col. 5) including filling a shot chamber of the die-casting machine with a corresponding quantity of metal melt (meeting claimed molten metal). Magnesium hydride in powder form (meeting claimed thickener) was added to the liquid metal (meeting claimed mixture and, once combined, meeting claimed precursor). 
As such, Knott teaches “dissolving hydrogen in a mixture containing a molten metal and a thickener” because the magnesium hydride is the thickener and the reaction of the molten metal and magnesium hydride would result in the hydrogen, from the hydride, dissolving such that a precursor is formed (i.e. the precursor is the reacted molten metal and magnesium hydride, see also “The turbulence produced…” at Col. 5 line 24-25 which indicates a reaction). Notably, Applicant’s specification identifies magnesium powder as a suitable thickener (Page 4 lines 16-17) and the claims do not specify a source for the ‘hydrogen’. Thus, the BRI of ‘dissolving hydrogen’ encompasses the hydrogen evolved from the reaction of the molten metal with the powdered magnesium hydride.
The mixture of magnesium hydride and metal melt are then forced quickly into the die cavity (thereby meeting the claimed “charging the precursor into a mold”; Example at Col. 5 lines 21-23), the turbulence produced led to intimate mixing in the die cavity and to foaming, and the metal solidified thereby producing the foamed part (Example at Col. 5 lines 24-25 and line 31).
With regard to the limitation requiring the step of ‘solidifying’, it is noted that Knott is silent to the precursor being charged under a reduced-pressure atmosphere. However, Knott teaches that the ‘commercially available die-casing machine, for example a die-casting machine belonging to the Evolution series from Bühler Druckguss AG’ is used (Example at Col. 5 lines 15-17). The Evolution series die-casting machine from Bühler Druckguss AG is a vacuum assisted die-casting machine which would necessarily operate under a reduced-pressure atmosphere due to the vacuum. Therefore, it is anticipated that the charging of the precursor into the die cavity would occur under a reduced-pressure atmosphere because the Evolution series machine from Bühler Druckguss AG was known to possess such a feature.
Alternatively, it would be obvious to use the Evolution series die-casting machine from Bühler Druckguss AG with vacuum-assist because Knott teaches at Col. 3 lines 56-64 that “the benefits of die-casting are the good strength of the material, the clean surface, the high dimensional accuracy, the low wall thicknesses required, the possibility of forming castings of complex shape and the high working rate. These advantages can be further improved by subatmospheric pressure (vacuum) in the die. Commercially available, real-time controlled die-casting machines can advantageously be used in this process” (emphasis respectfully added for clarity).
Therefore, Knott either anticipates or renders obvious the step of solidifying the precursor charged into the mold (i.e. die-cavity) under a reduced-pressure atmosphere.
With regard to the limitation requiring the precursor to have a saturated amount of solid-soluted hydrogen in the metal, it is anticipated that the resultant precursor of Knott would necessarily embody this characteristic in view of the substantial similarity of the method described in comparison to that disclosed and claimed by the Applicant.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jin et al. (U.S. 4,973,358) directed to a method of producing a lightweight foamed metal where gas bubbles are discharged into the molten metal; Jin et al. (WO 92/21457) directed to a process and apparatus for producing shaped slabs of foamed metal; Knott et al. (WO 02/060622) directed to a method for producing metallic foam and metal bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738